 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All production engineers,quality controlengineers,senior planning engineers,engineersII and III, chemists I, and chemist II nonsupervisors,excludingcontact maintenance men, guards,all other employees,seniorprocess engineers,section heads in the planning division,chemists III,chemists II supervisors,and all other supervisorswithin the meaning of the Act.4 "[Text of Direction of Election omitted from publication.]4 As the Petitioner has indicated its willingness to have an election held in any unit foundappropriate by the Board, the Employer's motion to dismiss the petition on the groundthat the Petitioner failed to propose an appropriate unit is denied.DIAMOND HOSIERY CORPORATIONandAMERICAN FEDER-ATION OF HOSIERY WORKERS, AFL.Case_No. 11-CA-444(Formerly Case No. 34-CA-444). June 11, 1953DECISION AND ORDEROn March 17, 1953, Trial Examiner Alba B. Makin issuedhis Intermediate Report in the above-entitled proceeding,findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter,the Respondent filed exceptions to the IntermediateReport and a supporting brief.The Board'has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case,2and hereby adopts thefindings,conclusions,and recommendationsof the TrialExaminer,with the exceptions,modifications, and additions setforth below.31.We do not adopt the Trial Examiner's finding that Super-visor Ina Amos' accusing employeesMcLamband Freeman ofbeing "ringleaderswith the Union,"and her statement thatemployee Worrell was "with the Union," were violations ofSection 8(a) (1). These remarks were in the form of statementsrather than questions,and the language employed was not ofthe type which we have held is intended to elicit a reply con-iPursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnection with this case to a three-member panel [Members Houston, Murdock, andStyles].2 The Respondent's request for oral argument is denied, because the record, exceptions,and brief, in our opinion, adequately present the issues and the positions of the parties3 The date "October 1951" in paragraph numbered 10 of Conclusions of Law is herebycorrected to ''April 1952."105 NLRB No. 66. DIAMOND HOSIERY CORPORATION533cerning union activity, so as to constitute unlawful interro-gation.42.We agree with the Trial Examiner's finding that theRespondent's discharge of Joe Steelman was discriminatory,inviolationof Section 8 (a) (3). The Respondent not onlythreatened Steelman with discharge for his union activity some3months and then again a few weeks before his discharge, butalso told a number of employees afewdays after his dischargethathehad been discharged for his union activity. TheRespondent claims that Steelman was discharged because hemade a false representation to employee Geraldine Davis toinduce her to leave the employ of the Respondent. However,Davis informed the Respondent, prior to Steelman's discharge,thatshe was not going to leave despite Steelman's representationto her. Thus, any seriously harmful effect that might have beencaused by Steelman's alleged misrepresentation nevermateri-alized. Under such circumstances, the discharge of Steelmanwas, in our opinion, so unduly severe a penalty as to indicatethat the alleged misrepresentation could not have been the realreason for the discharge. In view of the foregoing, and upon theentire record, we find, as the Trial Examiner did, that theRespondent seized upon the Geraldine Davis incident as apretext for discharging Steelman because of his union activity.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that Diamond Hosiery Corpo-ration,HighPoint,North Carolina,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Discouragingmembership in American Federation ofHosiery Workers, AFL, or any other labor organization of itsemployees, by discriminating in regard to the hire and tenureof their employment or any term or condition of employment.(b) Threatening employees with loss of their jobs if theyassist American Federation of Hosiery Workers, AFL, or anyother labor organization of its employees.(c) Informing its employees that an employee has been dis-charged because of his activities on behalf of AmericanFederation of Hosiery Workers, AFL, or any other labororganization of its employees.(d) Threatening to close the mill in order to forestall unionmembership and activity by its employees.(e) Threatening its employees that those who assist the Unionwill not be assigned machines to operate.(f)Threatening employees that those talking about AmericanFederation of Hosiery Workers, AFL, or any other labororganization of its employees,will be discharged.4Cf. Old Town Shoe Company, 91 NLRB 240. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARD(g) Threatening its employees that certain employees areabout to lose their jobs because of their activity on behalf ofAmerican Federation of Hosiery Workers, AFL, or any otherlabor organization of its employees.(h) Threatening its employees that those discharged byRespondent will be unable to obtain other employment in HighPoint because the other mills do not have unions.(i) Interrogating its employees concerning their union mem-bership and activities.(j)Promising employees that if they are not members ofthe Union help will be given them in getting their jobs back.(k) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations,to join or assistAmerican Federation of Hosiery Workers, AFL,or any otherlabor organization,to bargain collectively through represent-atives of their own choosing,and to engage in other concertedactivities for the purposes of collective bargaining or othermutual aid or protection,or to refrain from any or all of suchactivities,except to the extent that such right may be affectedby anagreement requiring membership in a labor organizationas a condition of employment,as authorized in Section 8 (a) (3)of the Act.2. Take the following affirmative action which the Board findswill effectuate the policiesof the Act:(a) Offer to Joe Steelman immediate and full reinstatementto his former or substantially equivalent position,withoutprejudice to his seniority and other rights and privilegespreviously enjoyed.(b)Make whole Joe Steelman for any loss of pay he may havesuffered by reason of the Respondent's discrimination againsthim in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(c) Post at its plant at High Point,North Carolina,copies ofthe notice attached hereto marked"Appendix A."i Copies ofsaid notice, to be furnished by the Regional Director for theEleventh Region, shall,after being duly signed by the Respond-ent's representative,be postedby theRespondent and main-tained by it for sixty(60) consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced,or coveredby anyother material.(d) Notify the Regional Director for the Eleventh Region, inwriting, within ten (10) days from the date of this Order whatsteps the Respondent has taken to comply herewith.SIn the event that this order is enforced by a decree of the United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." DIAMOND HOSIERY CORPORATION535APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board,and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOTthreaten to close the mill because of theactivities of employees on behalf of American Federationof Hosiery Workers,AFL, or anyother labor organizationof our employees.WE WILLNOT threaten our employees withloss of theirjobs or thatthey willnot be assigned machines because oftheir activity on behalf of American Federation of HosieryWorkers,AFL, or anyother labor organization of ouremployees.WE WILL NOTthreaten to discharge employees fortalking about American Federation of Hosiery Workers,AFL, orany other labor organization of our employees.WE WILL NOT informour employees that any employeehas been discharged because of his activities on behalf ofAmerican Federation of Hosiery Workers,AFL, or anyother labor organization of our employees.WE WILL NOTthreaten that employees dischargedbyuswillnot be able to find other employment in High Pointbecause the other mills do not have unions.WE WILL NOTinterrogate our employees concerningtheirmembership in and activities on behalf of AmericanFederation of Hosiery Workers,AFL, or anyother labororganization of our employees.WE WILLNOT promise our employees that if they arenot members of the union they will receive help from us ingetting their jobs back.WE WILL NOTinany other manner interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization,to form labor organizations, tojoin or assist American Federation of Hosiery Workers,AFL, or anyother labor organization, to bargain collec-tivelythrough representatives of their own choosing, andtoengage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section 8 (a) (3)of the Act.WE WILLNOT discourage membership in AmericanFederation of Hosiery Workers,AFL, or anyother labororganization of our employees,by discriminating in any291555 0 - 54 - 35 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner with regard to their hire and tenure of employment,or any termor condition of employment.WE WILL offerto Joe Steelman immediate and full rein-statement to his former or substantially equivalent position,without prejudice to his seniority and other rights andprivilegespreviously enjoyed.WE WILL make whole JoeSteelman forany loss of paysufferedby him by reasonof the discrimination practicedagainst him.All ouremployees are free to become,remain, or refrainfrom becoming members of the above-named union or anyother labor organization except to the extent that this rightmay be affectedby an agreementin conformitywith Section 8(a) (3) of the amended Act.DIAMOND HOSIERY CORPORATION,Employer.Dated ................By....................................................(Representative)(Title)This noticemust remain posted for60 days fromthe datehereof and must not be altered, defaced,or covered by anyother material.Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed March 26, 1952, by American Federation of Hosiery Workers, AFL,herein called the Union, and served upon Respondent March 29, 1952, the General Counsel ofthe National Labor Relations Board, herein called the General Counsel and the Board, by theRegional Director for the Fifth Region(Baltimore,Maryland),on September 4, 1952, issuedhis complaint against Diamond Hosiery Corporation,herein called Respondent,alleging thatRespondent had engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8(a) (1) and(3) and Section 2 (6) and(7) of the National LaborRelations Act, as amended, 61 Stat 136, herein called the Act Copies of the charge, com-plaint, and notice of hearing were duly served upon the parties.With respect to the unfair labor practices the complaint alleged that since about October 1,1951, Respondent has interfered with, restrained,and coerced its employees in their rightsto join, form,or assist unions, by threats of reprisal or force or promises of benefit, byinterrogations,by threats of loss of employment,by threatening to close down its plant, andby promises of advantages and rewards,and that on or about March 21, 1952, Respondentdischarged Joe Stellman,an employee,and since that date has refused to reinstate him,because of his membership in or assistance to the Union or because he engaged in concertedactivities.In its answer filed September 15, 1952, Respondent admitted the commerce facts allegedin the complaint,admitted that the Union is a labor organization,admitted that it dischargedJoe Steelman on or about March 21, 1952, but denied the commission of any unfair laborpractices.The answer averred further that Respondent discharged Steelman"because ofdisloyalty to the Respondent and because he made false or misleading representations toanother employee of the Respondent in an effort to induce his fellow-employee to leave theemployment of the Respondent or to intimidate her -Prior to hearing and pursuant to Respondent'smotion for a bill of particulars, TrialExaminerW. Gerard Ryandirected that the General Counsel furnish certain particulars,which he did. DIAMOND HOSIERYCORR)RAlION537Pursuant to noticeahearingwas held iii Hight Point, North Carolina, from October 8through 11, 1952, before Alba B. 'Martin, the undersigned Trial Evaiutuer All parties wererepresentedby counsel,participatedin the hearing, and were afforded opportunity to beheard, to examine and cross-examine witnesses,and to introduce evidence pertaining to theissues.Respondent'smotion to dismiss the complaint,made at the conclusion of the GeneralCounsel's case-in-chief,was deniedWhen the saute Motion was renewed ii the coiiclusi mof all evidence, decisionwas reservedThis motion is hereby ruled upon in accordance withthe findings and conclusions herein The parties were given an opportunity but waived oralargument Respondent filed a brief,which has been carefully consideredUpon the entirerecord in the case and front observation of thewitnesses,Imake thefollowingFINDINGS OF FACTLTILE BUSINESS OF TIIE RESPONDENTDiamond Hosiery Corporation, a North Carolina corporation having its principal office andonly place of business in High Point, North Carolina, is engaged in the manufacture and saleof nylon hosiery During the year just before the hearing it made purchases at its High Pointplant valued in excess of $75,000, at least 50 percent of which originated outside of NorthCarolinaDuring the same period it sold finished products in value exceeding $ 100,000, atleast 51 percent of which was shipped or directed to points outside the State of North Caro-linaRespondent conceded and it is held that it is engaged tit commerce within the meaning ofthe Act1LTIIE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers, AFL, is a labor organization within thte meaningof Section 2 (5) of the Act,III.THE CJNFAIR LABOR PRACTICESA.Organizational backgroundMr A Philip Goldsmith became president of Respondent corporation (which had theretoforeexisted under the same name) in about 1941 or 1942, shortly after whit h event Ina Autos (thenan employee, latera supervisor)heard ruinors to the effect that "if tlie^ got tine Pinion intheywould probably close the mill 'Prior to his becoming president Mr C,oldsiiutlt hadnothing to do with Respondent The union referred to was not identified Ina Amos testifiedalso that from time to time while she worked for Respondent--front about 1941 to 1944 andregularlysinceOctober 1948, handbills (presumably union handbills) were passed around themillOn cross-examination by Respondent's counsel employee Doris Meyers testified thatwhen she beganworking for Respondent in 1948 someone (she could not remember who) toldher That if a union "got in there" Goldsmith would close the place down, and she heard thesame thought expressed from time to time thereafter Roberta McLarrib, who worked forRespondent during1951, testified that it was "more or less a general rumor" thatGoldsmithwould close the plantif the Union "came in."During the summer of 1951, American Federation of I hosiery Workers began efforts toorganizeRespondent's employees--whether or not this was its first effort not appearing inthe record Meetings for the employees were held every Monday night until enough had joinedto apply fora charter,which was to November 1951B. Interference,restraint,and coercion1.During the time of interest herein, the period beginning 6 months priorto thefilingand service of the charge, Respondent's plant at High Point has been under the operation oftwo vice presidents, A. Donald Brenton and William Schutpan, the latter being in charge of themanufacturing department and the former in charge of the rest of Respondent's operations,which include finishing, administration, and personnelBen Walker, supervisor of dyeing and preboarding under Schuman, and one of Respondent'switnesses who impressed me as a credible witness, testified on cross-examination that heknew of no written or oral statement setting forth the Company's "policy with respect to the 538DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion." Elizabeth Garner,a supervisor under Brinton,when asked on cross-examination iftherewas "any Company policy with respect to what the supervisors should say to theemployees about the Union" replied, "It was never told to me " Asked if Mr. Brinton orMr. Schuman ever said anything to her about what she should say to the girls if they askedher about the Union, she replied, "No, sir."On direct examination Ralph Harbinson, supervisor of shipping who did not impress meas a credible witness, stated that "it has always been the policy of the Company for super-visors not to discuss Union activities or union,any type of union with employees,to not tointerfere. .(to) be neutral."On cross-examination by the General Counsel,Harbinson saidthatwas the Company's policy "from the beginning," "since the mill was established in1929 " He said, however, that Brinton never gave him any instructions concerning the UnionAlso he recalled no instructions from Schuman Harbinson added that on occasion he hasheard Brinton utter words of neutrality to one or several supervisors.On the above evidence and the entire record in the case it is found that under Schuman andBrinton no company policy of neutrality towards the Union was announced to either the super-visors or the employees and that no such policy existed.2. In November 1951, when the local union representing Respondent's employees was or-ganized, Joe Steelman was elected its first financial secretary and treasurer He had joinedthe Union October 10, 1951, and had been and was active in getting others to join He wentwith the Union's organizers to the homes of Respondent's employees and with the organizerstried to persuade the employees to helporganizea local As financial secretary and treasurerSteelman collected dues from members of the local, filled out dues receipts and signed them,saw to it that the members received their receipts, and made out quarterly reports andforwarded them to the Union's main office in Philadelphia, PennsylvaniaSteelman testified that on or about December 11, 1951,as he was working,his supervisor,Ralph Harbinson(supervisor of the shipping department,a part of the finishing department),came up to him and said, "Joe, if you don't quit .monkeyingaround with that Unionand going out with union organizers you will find yourself out of a job " Steelman repliedthat he understood he had the right under the law to help organize a unionSteelman testified that in late February or early March 1952, Harbinson said to him inthe plant's cafeteria one day,"Isee you are not paying any attention to what I said about theUnion," and Steelman replied, "I told you before that I knew it was my rights."Although Harbinson denied making these statements to Steelman on the two occasions, anddenied ever making a statement to Steelman regarding his union activities, I do not credithis denials.By their demeanor on the witness stand Steelman impressed me as the morecredible witness, and his testimony is credited Harbinson was Steelman's immediate super-visor in Respondent's organization and his remarks amounted to a direct threat that Steelmanwould lose his job if he exercised rights guaranteed in Section 7 of the Act I find thatHarbinson's remarks` constituted interference, restraint, and coercion of Respondent'semployees in the exercise of these rights, Respondent thereby violating Section 8 (a) (1) ofthe Act.3 In the fall of 1951 the mending department, a part of the finishing department, received,one by one, several mending machines, which replaced work done by hand In late October ofthat year, according to the testimony of Doris Meyers, an employee, Ina Amos, her immedi-ate superior and supervisor of the mending department, came to her and said that MrSchuman (one of Respondent's two vice presidents) wanted the menders to get caught up sothey could give the machines a try and see if they could keep up with the work Pursuant toquestion Amos stated that some girls would be given the machines and the others would beletgo.When Meyers asked if she was in line for the next machine Ina Amos said that thatwas uptoMr Schuman, that if Meyers was "with the Company" she would get the nextmachine and if she "was not," if she was "working with the Union," then she would not,that Schuman would "fire anybody he caught talking about the Union "i In thus conversationAmos asked Meyers to tell Margie Welborn, another mender, not to talk about the Union atany time in the millLater the same day, according to Meyers, she called Amos over to her table and "told herto tell Margie herself, that I felt like it was not any of my business." Then Meyers askedi Prior to the reorganization in July 1951 of the finishing department, which includedmending, there was a rule against "too much loud and unnecessary talking at all times.Standing around other peoples tables talking or sitting at your table talking to somebody elseacross the aisle." Insofar as the record shows there was no rule at any time prohibitingtalking by employees, and no rule prohibiting talking about the Union during nonworking time. DIAMOND HOSIERY CORPORATION539Amos if "Mr Goldsmith (would) close the place down if they got the Union in there" --towhich Amos answered that he would, that "he closed a place down in New Jersey because ofthe Union " When Meyers asked howhe could close this plant down,Amosreplied that he"could put it in his wife's name and close the mill down and move the machinery out " WhenMeyers again inquired whether she was in line to get the next machine,Amos said thatSchuman had said she would get the machine "if (she) was with the Companybut if (she)was working for the Union (she) would not get it." Meyers then asked if the other girls wouldkeep their mending machines, and Amos replied that all would except one, Lil Freeman Amosadded that Lil Freeman and Roberta McLamb were on their last legs in there "becausetheywere working for the Union." She added that anyone discharged from Diamond wouldnot be able to get a job at any other mill "because the other mills here didn't have unions."RobertaMcLamb, then a mender (but no longer an employee), testified that on aboutOctober 22, 1951, Ina Amos came to her table and whispered that not at any time "for mysake as well as for hers, was Ito mention 'you know what "'Roberta McLamb testified further that on about October 23, 1951, she, Doris Meyers, andMargie Welborn went to where Ina Amos was and registered a complaint with her,that duringthis conversation Ina Amos told Doris Meyers that she would get a machine if she was withthe Company and against the Union; that Amos accused the witness and Lil Freeman of being"ringleaders with the Union" and said also that Catherine Worrell, another employee, was"with the Union." Amos said that three girls had come to her and told her that the witnesshad tried to get them to jointhetlnion or had tried to arrange for "somebody to talk to them "RobertaMcLamb testified also that at about the same time Ina Amos, Lil Freeman, andshe were sitting together in the cafeteria one day, Ina Amos said that if the Union "camein," Mr. Goldsmith "would close the mill down and move it further South."DorisMeyers testified that on about April 17, 1952, Ina Amos asked her if LilFreemanbelonged to the Union, and added that if she did not belong Amos would help her to get herjob back at the plant, that Mrs Leonard (industrial nurse and personnel director) and Mr.Schuman had heard that Freeman was working with the Union, that "somebody had told[Ina Amos] they had seen Lii's car at the Union meeting place", that if Lil Freeman did notbelong to the Union, Amos would help her get her job back, for she did not want Freeman tolose her seniority. Freeman was the second oldest in seniority among the menders.Ina Amos denied the statements attributed to her by witnesses Meyers and McLamb Shetestified that the new mending machines were given to the menders on the basis of seniorityand that Doris Meyers, being the fourth oldest in seniority, received the fourth machinewhich arrived. Accepting this as a fact, it appears that arrival of the machines to replacework being done by hand nevertheless afforded Mrs Amos a fine opportunity to speak againstthe Union Amos admitted that she customarily lunched in the cafeteria with her employeesShe testified that when she was away from the plant Lil Freeman was on a 60-day sick leave,beginning in about March 1952 Accepting this as a fact, the forthcoming return of Freemansometime after April 17, unless she was to be barred because of her union activity, affordedMrs Amos an opportunity to inquire whether in fact she was an active union member withthe triple purpose and result of warning other employees, setting the record straight withhigher superiors, and assisting Freeman if she was union proofIn the fall of 1951, Meyers, McLamb, Freeman, and Welborn, the four menders who wereactively promoting the Union, several times asked mender Clarice Hutchins to come to acertain house on specific evenings to attend meetings to discuss the Union. As Hutchins neverattended and did not care to join the Union, the other girls "cracked at" her in the plantOne day Ina Amos found her crying at her table and Hutchins explained that she was tired ofbeing talked about for not going to a meeting or joining the Union Amos took the matter upwith Mr. Schuman, vice president, and told Hutchins Schuman had said to tell her she was freeto use her own judgment about joining or not joining the Union, and that if she did not want to,to tell the other girls she was not interested. About the same time, at lunch in the cafeteria,Ina Amos told a group of menders who had not joined the Union that if they did not want to join"they can't force you into it " Amos never told Meyers, McLamb, Freeman, and Welborn thatthey had a right to join and assist the Union if they wanted to.According to the credited testimony of Roberta McLamb it was customary,despite the ruleforbidding it, for the menders to leave their machines or tables from time to time and go toother tables and talk. Ina Amos did the same thing Yet the onlywarning noticeIna Amos everfiled against an employee, under a system ofwarmng notices instituted in the fall of 1951, wasagainst Roberta McLamb for doing just that. As discriminatory application of the rule was notalleged as an unfair labor practice,however, I make no finding that it was 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoberta McLamb testified further that Ina Amos "would always go from table to tablewhispering to the girls,and I would hear about it from the girls " She stated that on a specificoccasion just before Christmas 1951, when she was called into the office of Vice-PresidentA Donald Brinton, "it was all over the mill in five minutes when I went to Mr Brinton'soffice, before I got back in the Mill " During the course of his testimony Mr. Brinton used thephrase, " . in a mill where there are rumors" and the phrase, ". . . no one gotawarning unless the whole mill knew of it...... It is concluded that during the fall of1951, rumors spread freely through the mill During this period the employees were workingup an organizational momentum which resulted in the obtaining of a charter in November,which meant that union adherents must have been well identified Yet Ina Amos incrediblytestified, in effect, that she did not know who among the employees in her department weremembers of the Union, and she stated that the first she had heard the Union mentioned insidethemillwas on the occasion in November when she had found Clarice Hutchins cryingConsidering the entire record in the case, the testimony of Doris Meyers and RobertaMcLamb set forth above is credited Ina Amos' denials are not It is held that Ina Amos'statementsto Doris Meyers that if she was with the Company shewould get the next machineand if she was working with the Union she would not, that Schuman would fire anybody he caughttalking about the Union, that Goldsmith would close down the plant if the Union got in, thatLil Freeman and Roberta McLamb were on their last legs because they were working for theUnion, and that anyone discharged by Respondent would be unable to get a job elsewhere be-cause the other mills don't have unions; were threats and were statements which interferedwith, restrained, and coerced Respondent's employees in the exercise of the rights guaranteedinSection 7 of the Act, Respondent thereby violating Section 8 (a) (1) of the Act Of likeconsequence and violation were Amos' accusing McLamb and Freeman of being ringleadersof the Union and her saying that Catherine Worrell was "with the Union," statements cal-culated to evoke from them answers relating to union activities, Amos' statement to McLamband Freeman that if the Union came inMr Goldsmith would close the mill and move it furthersouth, Amos' questioning of Doris Meyers as to whether Lil Freeman was a member of theUnion, and stating that if she was not she would help her get her job back It is held further,that in telling Doris Meyers that she could help Lil Freeman get her job back if she was notamember of the Union, Ina Amos uttered a promise of benefit not protected by Section 8 (c)and in violation of Section 8 (a) (1) of the Act4Faye Osborn worked for Respondent as an employee from November 1950 until January1952, at which time she voluntarily left She joined the Union about October 27, 1951. Shetestified that on about October 16, 1951, her immediate superior (Elizabeth Garner, supervisorof pairing in the finishing department)carne up to her,asked how she was getting along, andthen said, "I hear you are a ringleader of the Union." Astonished at this remark Osborn de-nied the allegation She asked who gave Garner that idea and the latter replied, "I just heardit"A minute or so later Garner again turned towards Osborn and said, "You are a Unionmember, aren't you9" When the witness denied this also, Garner asked, "Are you sure?"Osborn testified further that on about October 24, 1951, still before she had joined the Union,Garner, while discussing some work with her, said, "If you girls get the Union in here, it willbe worse than what it is, you will always be hiring new girls like [Arvel Brand] 2 becausethey are so strict, the Union is so strict "Elizabeth Garner denied making these statements to Osborn. Garner impressed me as acredible witness and a more crediblewitness thanOsborn. This conclusion is based upon theirdemeanor on the witness stand and in the hearing room, and upon their answers on cross aswell as direct examination Garner's denials are credited.5John C Emerson, an employee, testified on direct examination that about November 15,1951, Ben Walker, supervisor of dyeing and preboarding, said to him, "I understand you andJoe Steelman are big union workers down there" In repeating this statement on cross-examination Emerson added that after the above statement Walker said, "I don'tunderstandwhat you want with a union, becausewepay as much wages as anybody, and work as much timeas anybody " Emerson stated that he just then remembered the additional statement, and thathe had not discussed the testimony he was going to give with the General Counsel2Arvel Brand is another company in High Point. Although the record contains numerousspellings of this company, the record is hereby corrected so that the name shall appear asabove. At Arvel Brand a local of the International Ladies' Garment Workers Union apparentlyrepresented the employees, Osborn's mother being president of the local. Osborn herselfworked at Arvel Brand for several months before working for Respondent. DIAMOND HOSIERY CORPORATION541Ben Walker, a credible witness, denied this testimony. I did not find Emerson a crediblewitness.Walker's denial is credited.6.The General Counsel attempted, but in my view failed, to prove that Alex Moser, vicepresident of the local union, was deprived of overtime work as a maintenance man because ofhis union connection.He worked as a maintenance man for nearly a year, then worked in theshipping department for 2 months, and then returned to maintenance work, which he continuedto do until he voluntarily left Respondent's employ some 412 months later. He assisted theelectrician and did some carpentering. Moser was an unreliable witness. Though well-inten-tioned,he was loquacious,rambling,and more given to repetition than to accuracy.In severalinstances he changed his testimony on cross-examination, and generally he was confused ondates.He was positive that he had not received 1 hour of overtime after his return to main-tenance,which occurred October 1, 1951, but on cross-examination admitted that he hadworked some overtime around Christmastime. At first he said that one Watts had been em-ployed prior to his return to maintenance, and later admitted that Watts arrived only a weekbefore Moser resigned in February. Moser claimed in effect that during that last week Wattsdid some overtime work to which Moser was entitled. Fred Wiley, the next highest man underSchuman and superintendent of the manufacturing department, which includes maintenance,testified without contradiction that Watts was employed to clean machines, that he was paidlessmoney for that work than Moser was receiving, and that at least twice after Moserreturned to maintenance Wiley asked him to work overtime and Moser refused for personalreasons.He testified that after Moser's return to maintenance there was not as much main-tenance work to do, and that that was the reason why Moser received less overtime work thanhe had received during his earlier period atmaintenance work.Wiley's testimony is credited.The General Counsel contended but failed to prove that after Moser's return to maintenance,Fred Wiley in an antiunion move told him not to go to the cafeteria. Wiley testified withoutcontradiction that Brenton and then Wiley noticed that Moser was going to the cafeteria toooften and spending too much time there,that Wileythen autioned Moser that he should limithimself to once in the morning and once in the afternoon, which was what all other employeeswere limited to. Wiley's testimony is credited.C.Discharge of Joe SteelmanAt the time of his discharge on March 21, 1952, Joe Steelman had worked for Respondentfor about 4 years and 4 months,He had been there longer than anyone else in the shipping de-partment, where he worked. During this period of time he had been a satisfactory employee,and during at least a part of the time had had supervisory duties and a supervisory title.Although it was claimed that several evenings he did not report for overtime work when hewas supposed to, 3 the record indicates by the absence of anything to tiie contrary and thetestimony of at least one of Respondent's witnesses,that no action or statement of his duringthis period was deemed by Respondent to undermine the employees or the Company except thestatement which led to his discharge,considered below.Those who participated in reachingthe decision to discharge Steelman were Vice-President A. Donald Brinton,during whose 14months with Respondent only one previous person had been discharged, the personnel director,Mrs. Mary Lee Leonard, who had been with Respondent about 3 months, and Ralph Harbinson,supervisor of the shipping department,an old employee who had been away for 7 years andbeen back about 11 months.Steelman's discharge grew out of a statement he overheard Ralph Harbinson make one dayduring the Christmas rush in December 1951, when presumably many employees and certainlyHarbinson and the girl who worked in his office,Geraldine Davis,were working many hoursovertime,were tired,and were making some mistakes.The statement,referred to hereafteras the Harbinson statement,was to the effect that he was going to have to replace the girl inhis office--meaning Geraldine Davis.Roy Phillips,a subpenaed witness who impressed meas neutral in the dispute and a credible witness,overheard the statement,and so did Steelman,and although Harbinson denied making it I am convinced that he did so,and so find.He madethe statement to nobody in particular when he was standing near the printing machines in theplant after all of the printers had left.He made the statementjust after Geraldine Davis hadcome out to him from her office, had talked with him, and had left. And'he made the statementwithin the hearing of Roy Phillips and Joe Steelman.3Steelman denied receiving a warningnotice because of this, although Harbinson testified hegave him one.Steelman's denial iscredited. 542DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Harbinson statement came back to management in March 1952, several months after itwas uttered,at which time Harbinson denied making it and Steelman was discharged,allegedlyfor repeating it to Geraldine Davis,a 19- or 20-year old girl who did office work for HarbinsonThe circumstances are given belowOn Tuesday, March 18, 1952, while Geraldine Davis--referred to herein as Geraldine, asshe was throughout the testimony--was on routine business in the shipping department, shesaw that there was "not anyone in the vicinity," she saw Joe Steelman, and she went over andinitiated a conversation with him. Geraldine and Steelman had been friendly while they workedfor Respondent and in the conversation they confided in each other in a manner not to be ex-pected, except in the mutual feeling of friendship and trust. Steelman testified that the con-versation opened with Geraldine telling him that she was going to look for another job, namingtwo other companies in High Point whereshehad prospects. He then said to her that since shehad decided to do that, he "could tell you a remark that I overheard Mr. Harbinson make aboutyou." He then pledged her to secrecy, and after she had agreed to tell no one, told her that hehad overheard Harbinson say that it "looks like I am going to have to replace the girl thatworks in my office." He did not tell her when he had overheard it, and she did not ask when.The conversation ended at that point. Both assumed that Harbuison was referring to Geraldine.Geraldine's testimony varied somewhat from Steelman's. According to her she opened theconversation with the remark that a new girl had been hired the previous day (which Steelmanalready knew) and that perhaps now Geraldine would get a raise, that she hadn't had a raisesince she had been working there--which she thought "rather disgusting." She then added thatshe had "been thinking about quitting," and that "if I decide to quit I have two places I can putapplications in." According to Geraldine she told Steelman that she liked to work for Respond-ent but could not "work for the money they were paying me." It was then that Steelman pledgedher to secrecy and related overhearing the Harbinson statement.Whether or not Geraldine indicated a final determination to quit and seek another job beforeSteelman repeated to her the overheard Harbinson statement, there is no proof (contrary to theallegation in the answer) that in repeating the statement Steelman was motivated by any senseof disloyalty towards Respondent or by any desire to induce Geraldine to leave her employmentor to intimidate her. The fact that after hearing the statement in December Steelman kept itto himself for 21' months and then repeated it to Geraldine as a confidence, suggests that hetoldher only after she had indicated a final determination to leave and that his assumptionwas that repeating it then would have no bearing upon her employment relationship. It is sofound.Nevertheless, the statement disturbed Geraldine greatly. The next day, Wednesday, March19, she told Harbinson, for whom she worked, that she would like to quit the followingFriday, 2 days hence; that she was going to Virginia to live with her father's people for awhile. Harbinson, surprised, said that he was sorry to have her go, that whenever she wantedto come back to work, he would do what he could to get her job back or even a better one.Harbinson had several weeks before recommended a raise for Geraldine and, according to thelatter,had informed her of the fact.4 On March 19 he did not mention that fact. Had he onMarch 19 told her he was trying to get a raise for her the events of the next several days mightnot have occurred.Harbinson reported to Mrs. Mary Lee Leonard, personnel director, that Geraldine hadgiven notice and was going to quit, and requested Mrs. Leonard to speak to Geraldine as hewas very much in need of her services. Late in the afternoon, March 19, Mrs. Leonard calledGeraldine to the first-aid room and endeavored witha number of leading questions but withoutsuccess to discover why she was leaving. In testifying Mrs. Leonard explained that on theprevious Friday she had taken the new employee, Edith Kenny, in to Geraldine, had introducedthem, and had told Geraldine that Kenny would start to work Monday morning to help her, thattheywere to work together. Mrs. Leonard testified further that there was more work thanGeraldine could do, that she had been working so much overtime that "it was working a hard-ship on her." Geraldine testified that Harbmson told her Edith Kenny would take over qualitycontrol, one of Geraldine's functions, but that Geraldine would continue with the rest of herwork.On the witness stand both Harbinson and Geraldine remembered only one instance duringher 6-month employment when Harbinson called a mistake to her attention, and that occurred4In testifying Harbinson contradicted himself in this respect, saying that he had informedGeraldine he was workingon a raisefor her, and a few moments later saying that he had notinformed her. DIAMOND HOSIERY CORPORATION543inDecember 1951.5 On that occasion she entered a certain style of garment in the wrongcolumn of a report she was writing. (It is not necessary to determine whether this was theerror which evoked the Harbinson statement.) Thus in the following March she had no causetobelieve that she was going to be discharged or transferred from her job. A feeling ofsecurity she should have had but did not have should have been enhanced by the fact that EdithKenny was brought in the day before her conversation with Steelman, to help her, as Geraldineunderstood, not to displace her. Nevertheless she was disturbed over what Steelman told her.In testifying she volunteered, "E . . I am easy to be upset about my job anyway .. .Thursday morning, March 20, 1952, Brinton, Harbmson, and Mrs. Leonard came up toGeraldine bringing with them a girl from the folding department, and according to Geraldine'stestimony Brinton said that they had been trying to talk the other girl into taking Geraldine'sjob "if we can't talk you into staying on." Geraldine replied that she still thought she wouldquit.Having thought it over in the meantime, that afternoon in a further conversation 6Geraldine informed Mrs. Leonard that she had changed her mind and had decided to stay.After she told her this, Mrs. Leonard urged her to disclose what was bothering her, with theresult that Geraldine, having first pledged her to secrecy, related what Steelman had told herabout overhearing the Harbinson statement. Inpledgingher to secrecy, according to Geraldine'stestimony, she told Mrs. Leonard that "I want you to promise me you won't mention it toanyone, for if you do I am afraid I will get somebody in trouble, as well as myself, and Irather not have that ...... Mrs. Leonard promised. Having promised, Mrs. Leonard told thewhole story to Brinton, the vice president, thatafternoon. Brinton replied that Mrs. Leonard'shands were tied, that she had given Geraldine her confidence and that the latter's secret wasto be kept.Mrs. Leonard was the first member of management to whom Geraldine disclosed what wasbothering her, and she told her secret after she had already stated that she had decided toremain. In saying that she would stay, Geraldine said nothing to the effect that she couldno longer work in the plant if Steelman continued working in it Mrs Leonard understood thatas things stood at that moment Geraldine would have continued working, Steelman would havekept his job, and no one else would have known anything about the incident. Asked why shedidn't go to Steelman and iron the matter out with him first, Mrs. Leonard replied, "BecauseGeraldine askedme not to tell it, she swore me to secrecy." She testified that she toldBrinton, "because I never keep secrets from Mr. Brinton. He is my superior and I report tohim everything of importance and Ifeltthatdefinitely was something of importance." Althoughthe truth or falsity of whether Harbinson had in fact made the Harbinson statement had not atthat point been inquired into or established, Mrs. Leonard testified that she thought thismatter important becauseIthought it was undermining our employees to tell a thing like that if it was not true; andIcould not see why Ralph would want to replace her when she was so vital to him, thathe was keeping her overtime every day to keep up with his work.It appears from this testimony that when Mrs. Leonard first heard of the Harbinson statementher mind jumped to the immediate conclusion that Harbinson had not made it and to the im-mediate conclusion that Steelman had not told Geraldine the truth.Friday morning, March 21, 1952, Harbinson and Geraldine had a further conversation con-cerning her departure. According to Harbinson he initiated the conversation after getting hertimecard from the time clock in order to get her last check made out for her. According toGeraldine she "went to Ralph" and said, "Ralph, what are you going to say if I tell you Idecided to stay on." A third possibility is that Thursday evening or Friday morning Mrs.Leonard told Harbinson Geraldine's secret with the caution that she herself had pledged notto tell so that Harbinson would have to dig it out of Geraldine if he wanted to be informed of itofficially. In any case at the beginning of the conversation Geraldine told Harbinson that she5During that month Geraldine was the only girl doing work for Harbinson, and she wasmaking out a daily report, a weekly report, and doing quality control work. Harbinson testifiedthat although she was overloaded and a few mistakes were made, she was "doing an extragood job for the amount of work she had to do .... she was doing a grand job " He addedthatherwork improved after December 1951. Brenton testified that Geraldine "was arelatively new employee and we were in our Christmas rush and mistakes were probablyhappening . . . . "6 Mrs Leonard testified she "dropped back in Geraldine's office"; Geraldine testified shewent to Mrs. Leonard. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad changed her mind and had decided to stay on.After she had told him that, Harbinsonundertook to find out the real story fromher.According to Harbmson's account he said to her:Geraldine...I thought about this last night after I went home,and I told my wife thatthere was something or another disturbing you, you had not told me the truth about thematter, and I would like to know what the trouble is, if it is something I have done, orrather if it is something that will induce you,if it is criticism of me,or if it is somethingelse, I would like to know. (Emphasis supplied.)According to Geraldine's account,Harbinson said:Ican tell there is something bothering you . . . I went home last night and told my wifeyou would not up and quit out of a blue sky without any reason at all, and I want to get tothe bottom of it, I want you to tell me why you decided to leave. (Emphasis supplied.)According to Harbmson, at this point Geraldine started to cry. There is no testimony that shehad cried before in any conversation concerning her leaving.It is held she cried because shewas forced to break faith with Steelman.Then she said,"Well, I was not supposed to tell you.but . . . I am going to tell you"--and she related what Steelman had told her--the Harbinsonstatement.According to Geraldine this upset Harbinson very much.Harbinson testified that hedid not deny making the Harbinson statement,but he said to Geraldine that if he planned toreplace her he would tell her so rather than Joe Steelman or anyone else. On direct examina-tion Harbinson testified he then told Geraldine,"well, you go on back to work and I will seeabout it....Iwill investigate it."On cross-examination of Harbinson this had become, "I told her to go on back to work andsettle down and I would see her later about it."The record does not disclose what,if any,investigation Harbmson himself made of thismatter. Certainly he did not discuss it with Steelman, the only person with whom he couldhave threshed out the questions of whether Harbmson had made the statement, when, to whom,and under what circumstances.His failure to speak to Steelman about it prior to his going toBrinton about it suggests that Harbinson wished to use the incident against Steelman.When Vice-President Brenton arrived at his office that Friday morning at about 9 o'clock,Brinton testified that"they were already there."Who was there is not completely clear.Harbinson testified that he himself waited until Brinton arrived that morning and "presentedthematter to Mr. Brinton"--which seems to exclude the presence of Mrs. Leonard. Brintontestified, however, inconsistently with Harbmson, that he never discussed the Steelman casealone with Harbmson.Mrs. Leonard had no recollection as to who was in Brinton's office whenshe arrived there pursuant to a telephonic summons for her to go there.Brinton testified thestory of Steelman's discharge "began when Ralph Harbinson came to my office and told methat he found out that Geraldine Davis was leaving because Joe told lies that he overheardRalph saying that he was going to replace the girl in his office."After Harbinson presented the matter to Brenton,the latter told him to bring in Steelman.Indoing so Harbinson said to Steelman,according to the latter,"Iwant to see you in theoffice, I am going to bring this damn thing to a showdown"--which suggests in Harbinsoneither a closed mind or an upset condition,or both. Brinton testified that during the ensuingmeeting Harbinson was upset. When Steelman arrived at Brmton's office with Harbinson, hefound there Brinton and Mrs. Leonard.The testimony is somewhat conflicting as to the exact order of events and statements dur-ing the next 21z hours,theperiod during which Brenton,Mrs. Leonard,Harbinson, andSteelman remained in Brinton's office.From all of the testimony the picture emerges aboutas follows.At no time during the conference did either Harbmson or Mrs.Leonard inform Brinton thatGeraldine had already decided to stay,and that the situation had changed to that extent sincehis last knowledge on the subject.Throughout the conference Brinton's assumption seems tohave been that Geraldine was going to leave.At the beginning Brinton asked Harbinson to'relate what Geraldine had said to him, whichhe did.From the beginning Steelman admitted telling Geraldine he had overheard Harbinsonsay he was going to have to replace the girl in his office, but denied that the Harbinson verbwas "fire" or"discharge."From the beginning Harbinson denied making any statement atall to Geraldine of the nature ascribed to him by Steelman.After a few moments Brinton had Harbinson bring in Geraldine. As he told her to comewith him to Brinton's office Harbmson,by contrast with his treatment of Steelman,said to DIAMOND HOSIERY CORPORATION545Geraldine,according to her testimony,"nothing to worry about,don't be afraid of anything,nobody is going to bother you, everything is going to be all right." When she arrived inBrmton's office she found herself confronted by not only three supervisors but also Steelman,with whom she knew she had broken faith.According to her,Brenton said to her,"Geraldine,Iwant you to tell me exactly what Joe told you"--which she did,using the verb"replace."Then Geraldine was told to return to her work.While she was in the room Geraldine wascrying and hysterical.Brenton then asked to whom Harbmson allegedly made the Harbinson statement, or whomight have overheard it. On direct examination Steelman said that he thought it was madenear one of the printing machines on a Saturday morning in December.Brenton then asked to whom Harbinson allegedly made the Harbmson statement, or whomight have overheard it. In his direct examination Steelman said that he replied the statementhad been made near one of the printing machines on a Saturday morning in December, (In hiscross-examination Steelman allowed that possibly he did not state when the statement wasmade until after the printers had been brought in and dismissed.)Brinton then had brought in the three printers and a fourth who worked near the printingmachines, and they all,with blank faces, denied overhearing the Harbinson statement.Respondent's testimony was that Steelman did not state when the Harbmson statement hadbeen made until some time after the printers had been excused,until the morning was wellalong.After Brenton learned the statement had been made the previous December,he did not callthe printers back and ask them if they had heard such a statement in December--it havingbeen assumed before by all that the statement had been made shortly before they were con-ferring,March 21, 1952.Ample opportunity was given Steelman to name any other employees who might have over-heard the statement,but he was able to come up with no other thoughts. He testified crediblythat not until several months later did he remember that it was Roy Phillips who had beenworking with him that day in December when the statement was made.Brinton,Mrs. Leonard,and Harbinson exercised no imagination on their own in an effort toobtain testimony corroboratory of Steelman's allegation or of Harbinson's denial. They couldhave ascertained who were the printers in December and contacted them.They could havequestioned other employees who worked with and around Steelman in December,which wouldhave included Roy Phillips.Late in the conference Harbinson said that he would leave up to Brinton and Mrs. Leonard"what they would do with Joe." After more discussion Harbinson asked if they wanted bun toget Steelman's time, and Brenton replied, "I don't see anything else to do."During the discussion the representatives of Respondent informed Steelman that they did notwant him to go back in the mill,not even to get his hat and coat, and they said they would payhim up until 3 o'clock that afternoon,the regular checkout hour.At the end Brinton gave Steelman until 3 o'clock that afternoon to decide whether he wishedto resign and receive a letter of recommendation,or to be discharged.Steelman replied thathe would leave the decision to him, and did not return.That afternoon in his own handwriting Brenton wrote a "separation notice" for Steelman,dated that date,reading as follows:Told Geraldine Davis that Ralph(her Supr.)that he(Joe) heard Ralph say he was goingto"fire" her.Called in 4 Printers who never heard remark made.Joe was lying andcausing employee to "quit on 3 day notice rather than be fired."Geraldine is a goodworker and we cannot afford to lose her. Vicious talk inexcusable.Told Joe so--andlet him go. ADBOn March 28,, 1952, 7 days later, Harbinsonwrote a"separationnotice" forSteelman,reading:Creates dissatisfaction of employee by telling untruths.Proof indicates no truth in re-marks made.This notice was, initialed by Harbinson and signed by Mrs.Leonard. In this connection itshould be noted by contrast that when Geraldine held out on him for 2 days and he accusedher of not telling him the truth,Harbinson neither contemplated nor took punitive action.On the afternoon of his discharge,March 21,Steelman went to Greensboro, North Carolina,some miles from High Point,and talked with the district manager of the Union.reporting to 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim Harbinson's threats to him concerning his union activities and the incidents concerningGeraldine Davis. His complaint led to the filing of the charge herein a few dayslater, onMarch 26.On cross-examination by the Union's counsel, the only testimony he gave, Brinton stated anumber of reasons why Steelman was discharged. He testified that some months later he toldsome other employees, "Joe was discharged because he had made a statement which caused agirl toleave...." He told the same employees the decision concerning Steelman "was basedon the fact we found that he maliciously made a statement to Geraldine." At another timeBrinton, when asked who caused Steelman to be severed from the Company, replied, "I did,because he didn't come back"--referringto Steelman's failure to return on the afternoon ofMarch 21. A little later Brinton testified that Steelman "was fired because he didn't tell thewhole truth apparently"; that Steelman's "major sin" was his failure to tell Geraldine that hehad overheard the Harbinson statement in December and his thereby leaving the impressionwith her that he had overheard it recently. Brinton said Steelman's "minor sin" was hisfailure to inform Geraldine of the Company's system of notices under which discharge for badwork came only after 2 prior notices (Geraldine had receivednone).However, Brinton ad-mitted that he did not know whether Geraldine knew about the notice system, and did not knowwhether Steelman knew whether Geraldine had been present at the meeting in the cafeteria inabout October 1951, when Brinton explained the notice system to employees.A week or so after Steelman's discharge, at the end of March, when Ina Amos and a numberof employees sitting at a table were discussing a strike at a chair factory, one of the em-ployees asked Amos about Alex Moser, a former employee who had quit a few weeks beforeand who had been vice president of the local union. According to the credited testimony ofDoris Meyers, Ina Amos replied that Moser had quit and gone to work somewhere else, that"he thinks he can come back if he wanted to just like Joe Steelman," that Steelman "was oneof the leaders and he thinks he was fired for lying when really he was fired for working for theUnion."Conclusions: The preponderance of the credible testimony in this case convinces me thatthe repetition of the Harbinson statementwas the occasion of but not the reason for Steelman'sdischarge.As found above, some 3 months and then again a few weeks before his discharge, his directsupervisor threatened Steelman that his union activities would cost him his job. The substanceof those remarks indicated thatHarbmsonknew somethingof the nature of Steelman's activitiesand that he was keeping a close tab on them. And within a few days after the discharge a fellowsupervisor of Harbinson's in the finishing department, who was in a position to be informed,told a number of her employees that Steelman had been discharged for working for the Union 7In view of the openness of Steelman's union activities and Harbinson's undoubted knowledgethereof, the presence of rumors in the plant, and the fact that, as the record shows, Harbinsonworked harmoniously with Mrs. Leonard and Brinton who worked closely together, it is cleartome that Harbinson's knowledge of Steelman's union activities was shared by Leonard andBrinton.They did not deny such knowledge. Under these circumstances it is reasonable toinfer that Harbinson was advisedas towhatBrinton thought about such activities and in warn-ing Steelman as he did was speaking from such knowledge.Before either Leonard or Harbinson learned what had upset Geraldine they had both beentold by Geraldine that she had changed her mind and had decided to stay. And when they learnedwhat Steelman had told her they both jumped to the conclusion that Steelman had done some-thingwrong, that this was something important, and that Brinton should be told about itinstantly. Had they and Brinton been objective and openmmded towards Steelman they wouldhave realized that Geraldine had been unduly upset, that her fear had been completely un-founded,and they would have played the matter down, possibly cautioned Steelman thatGeraldine was young and sensitive and to be careful not to upset her and let the matter drop.Instead they made a big issue of it. Harbinson in particular decided to have a "showdown"with Steelman. Insofar as the record shows Harbinson and Steelman had worked together inharmony up to that point, the only issue between them calling for a "showdown" beingSteelman's defiance of Harbinson's warning concerning the former's union activities.Had Harbinson's antiunion motivation not been shared by Brenton, had Brinton been open-minded towards Steelman, he would have conducted a quiet investigation alone, would havetalked individually with Harbinson, Geraldine, and Steelman, and then gone on to the printersand probably some others--and then made up his mind what to do. Instead he conducted ashallow, face-saving, investigation with three superiors present and placed the burden ofprovingthat Harbinson made the statement upon Steelman --during which he completely over-7Cf. Edward M Jenks, 81 NLRB 707. DIAMOND HOSIERY CORPORATION547looked that what caused Geraldine's hysteria was being forced to confront Steelman in front ofthree supervisors and having to confess breaking faith with him.On the entire record it is held that Respondent seized upon the Geraldine incident as a pre-text for getting rid of Steelman because of his activities on behalf of the Union. It is held thatby discharging Steelman on March 21,1952,Respondent unlawfully restrained and coercedits employees in violation of Section 8 (a) (1), and discriminated against Steelman in regardtohis hireand tenure of employment,thereby discouraging membership in the Union, inviolation of Section 8 (a) (3) of the Act.It is held further that Ina Amos' statement to several employees about a week after Steel-man's discharge, that Steelman was really discharged for working for the Union, was a state-ment which interfered with, restrained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, Respondent thereby violating Section 8 (a) (1) of the Act.Respondent contended but failed to prove that Steelman was a supervisor within the meaningof the Act. The testimony was conflicting as to dates, authorities, and responsibilities, partlybecause the latter two were greatly effected by a reorganization in July 1951 of that portionof the mill in which Steelman worked, the so-called finishing department, which includedshipping. The testimony showed that although Steelman may have had supervisory authorityprior to this reorganization,he did not have thereafter.At thetime of his discharge,and forat least 6 months theretofore,Steelman was an order picker in the shipping department. Hisdutieswere to fill orders by getting the required goods out of bins and assembling them inone place. When he ran out of orders he sometimes went to the office for more, a functionshared by others. Frequently he worked alone on one of Respondent's brands. During rushperiods he was sometimes assisted by others. Hehad no authority to hire or fire or disciplineor responsibly recommend such, and the exercise of any authority he hadwas of a routine orclerical nature and did not require the use of independent judgment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities, set forth in section III, above, occurring in connection with Respond-ent's operations described in section I, above,have a close, intimate, and substantial relationto trade,traffic,and commerce among the several States,and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forth above, Irecommend that it cease and desist therefrom and that it take certain affirmative action de-signed to effectuate the policies of the Act.Respondent having discharged Joe Steelman because of his union and concerted activities,Irecommend that Respondent offer to him immediate and full reinstatement to his former ora substantially equivalent positionB without prejudice to his seniority and other rights andprivileges and make him whole for any loss of pay he may have suffered by reason of Respond-ent's discrimination against him by payment to him of a sum of money equal to that which henormally would have earned as wages from the date of his discharge, the date of the discrimi-nationagainst him, to the date when,pursuant to the recommendations herein contained,Respondent shall offer him reinstatement,less his net earnings during said periods Loss ofpay shall be determined by deducting from a sum equal to that which Steelman would normallyhave earned for each quarter or portion thereof, his net earnings,if any,in other employmentduring that period. Earnings in one particular quarter shall have no effect upon the back-payliability for any other quarter. The quarterly periods described herein shall begin with thefirst day of January, April, July, and October. 10 It is recommended further that Respondentmake available to the Board upon request payroll and other records,in order to facilitate thechecking of the amount of back pay due. itBecause of the Respondent's unlawful conduct and its underlying purpose and tendency, Ifind the unfair labor practices found are persuasively related to other unfair labor practicesB The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch, 65 NLRB8279Crossett Lumber Co., 8 NLRB-440, 497-8; Republic Steel Corporation v. N. L. R B.,311 U S. 710 F.W Woolworth Company, 90 NLRB 289.'IF.W. WoolworthCompany, supra 548DECISIONSOF NATIONALLABOR RELATIONS BOARDproscribed and that danger of their commission in the future is to be anticipated from thecourse of the Respondent's conduct in the past. 12The preventative purpose of the Act will bethwarted unless the order is coextensive with the threat.In order, therefore,tomake effec-tive the interdependent guarantees of Section 7, to prevent a recurrence of unfair labor prac-tices,and thereby to minimize industrial strife which burdens and obstructs commerce, andthus effectuate the policies of the Act,Iwill recommend that Respondent cease and desistfrom in any manner infringing upon the rights guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.Diamond Hosiery Corporation is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.American Federation of Hosiery Workers,AFL, isa labor organization within the mean-ing of Section2 (5) of the Act.3. In December 1951 and again in late February or early March 1952,by threatening JoeSteelman with the loss of his job if he continued working for the Union,Respondent interferedwith,restrained,and coerced its employees in the exercise of rights guaranteed in Section 7of the Act,and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) ofthe Act.4. In October 1951, by threatening to employees that Respondent would close its mill if theUnion "got in," Respondent interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act,and thereby has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5. In October 1951, by stating to Doris Meyers that if she was with the Respondent shewould be assigned the next machine and if she was working with the Union she would not,Respondent interfered with,restrained,and coerced its employees in the exercise of rightsguaranteed in Section7 of the Act,and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.6. In October 1951, by stating to Doris Meyers that Vice-President Schuman would dis-charge anybody he caught talking about the Union,Respondent interfered with,restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of the Act, and there-by has engaged in and is engaging in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.7. In October 1951,by stating to Doris Meyers that certain employees were "on their lastlegs" with Respondent because they were working for the Union,Respondent interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 of theAct, and therebyhas engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.8. In October1951,by stating to Doris Meyers that anyone discharged by Respondent wouldbe unable to get a job elsewhere in High Point because the other mills did not have unions,Respondent interfered with,restrained,and coerced its employees in the exercise of rightsguaranteed in Section7 of the Act,and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.9. In October 1951,by accusing certain employees of being "ringleaders"with the Union,and of being"with the union,"Respondent interfered with,restrained,and coerced its em-ployees in the exercise of rights guaranteed in Section 7 of the Act, and thereby has engagedui and is engaging in unfair labor practices within the, meaning of Section 8 (a) (1) of the Act.10. In October 1951,by interrogating employees concerning membership in the Union,Respondent interferedwith,restrained,and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act,and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.11, In April 1952, by stating to Doris Meyers that if Lil Freeman did not belong to the Unionshe would be helped in gettingher job back,Respondent interfered with,restrained and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.12. In late March 1952, by stating to employees that Joe Steelman was really discharged forworking for the Union,Respondent interfered with, restrained,and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.12 N. L. R. B. v. Express Publishing Co , 312 U. S 426. J. SULLIVAN & SONS MANUFACTURING CORPORATION54913.By discriminating in regard to the hire and tenure of employment of Joe Steelman,thereby discouragingmembership in American Federation of Hosiery Workers, AFL,Respondent has engaged and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) and 8 (a) (3) of the Act.14.The aforesaid labor practices are unfair labor practices affecting commerce within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]J.SULLIVAN & SONS MANUFACTURING CORPORATION,PetitionerandTEXTILE WORKERS UNION OF AMERICA,CIOJ. SULLIVAN &SONSMANUFACTURINGCORPORATIONandJ.SULLIVAN &SONS MFG. CORP.INDEPENDENT UNION,Petitioner.Cases Nos.4-RM-87and4-RC-1789. June 11,1953DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated' hearing was heldbefore Herbert B. Mintz, hearing officer.The hearing officer'srulings2 made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel[Members Houston,. Murdock, andPeterson],,.Upon the entire record in this case,the Board finds:1.The Employeris engaged in commerce within the meaningof the Act.2. The Textile Workers Union, CIO, herein called TWU,asserts that the J. Sullivan&Sons Mfg.Corp. IndependentUnion, herein called Independent,is not a labor organizationwithin the meaning of the Act. We find no merit in this conten-tion.The constitution and bylaws of the Independent,receivedIThe cases were consolidated for hearing by order of the Regional Director dated March24, 1953.2 The hearing officer referred to the Board for ruling the TWU's motion to dismiss the"RC" petition on the grounds that: (1) The independent is not a labor organization; and (2)acontract between the Employer and TWU operates as a bar. As regards the first andsecond grounds, this motion is denied for reasons hereinafter stated in paragraphs num-bered 2 and 3 respectively, infra.The TWU further contends that the petition should be dismissed for the reason that theIndependent was not in compliance with Section 9 (f), (g), and (h) of the Act at the time thepetitionwas filed.We find no merit in this contention. The Board has frequently held thatcompliance is a matter for administrative determination and is not a litigable issue.Florence Manufacturing Co., Inc., 92 NLRB 185; Muntz Television, Inc., 92 NLRB 29. Weare, moreover, administratively satisfied that the independent is in compliance.105 NLRB No. 65.